Citation Nr: 1127741	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.  He is a combat Veteran and his military awards and decorations include the Purple Heart and the Navy Commendation Medal with Combat "V." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to TDIU.

When the case was last before the Board in January 2010, the claim was remanded to the RO for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD, rated at 70 percent; disfiguring scars of the head, face or neck, rated as noncompensable; and scars not on the head, face or neck, also rated as noncompensable.  The combined evaluation for these disabilities is 70 percent.  As such, the minimum schedular criteria for TDIU are met.

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in June 2006 and March 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the June 2006 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in January 2010, instructed the AOJ to obtain all up-to-date treatment records and schedule the Veteran for VA examination, to include a mental status evaluation.  The Board finds that the AOJ has complied with those instructions.  It obtained current VA treatment records and provided the Veteran with the requested examination in July 2010.  The VA examination report substantially complies with the Board's January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and records associated with a Social Security Administration disability decision.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38
C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).



Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to a TDIU because he is unable to work due to his service-connected PTSD.  Specifically, he states that he retired in May 2004 from his employment as a wastewater plant operator because of an inability to cope and handle the stresses at work.  Additionally, he has stated that being around other people made it too difficult to work.  He has not worked since May 1, 2004.  In the year prior to his retirement, the Veteran indicated that he used 228 hours of sick leave.

The record reflects that the Veteran is service connected for PTSD, rated at 70 percent, as well as disfiguring scars of the head, face or neck, rated as noncompensable, and scars not on the head, face or neck, also rated as noncompensable.  Therefore, he meets the minimum schedular requirements for a TDIU.

The Board notes that according to a May 2005 Vet Center Intake form the Veteran was neat, friendly, cooperative, and relaxed.  He was fully oriented and his speech was appropriate.  His memory and judgment were determined to be normal and fair, respectively.  It was noted that he attended college for one year but he did not complete it because he felt that he did not fit in (due to being older).  His employment history includes working in manufacturing and at a carpet mill.  He did not like the manufacturing job because he was breathing a lot of dust.  He worked at the carpet mill for about a year and was promised a pay raise but it never happened.  He then took a job building diesel engines.  He stayed for four year but was always afraid that an engine would blow up in his face.  Thereafter, he worked at a chair company.  Then, he took a job with a utility company at the wastewater plant.  He attended certification classes and began to make better money.  He retired from the job 25 years later.  

A September 2005 VA examination report notes that the Veteran indicated that he retired in May 2004 due to headaches and back pain.  He specifically denied that his unemployment was due to his mental disorder.  The VA examiner opined that the Veteran's PTSD causes frequent, moderate impairment with work, family and other relationships.  

The Veteran's SSA records indicate that he is unable work due to low back pain, possible disc herniation, neck pain, obesity, and PTSD.  An April 2006 SSA medical evaluation notes that the Veteran is able to sit for six hours, stand/walk for two hours, and lift/carry a maximum of 10 pounds frequently in an 8-hour workday with normal breaks.  A May 2006 SSA psychological evaluation indicates that the Veteran had significant depression and anxiety, and his ability to interact with peers and supervisors in a standardized work setting appeared to be moderately affected due to depression and anxiety.  

Records of group therapy treatment from the Vet Center from 2008 and 2009 show that the Veteran attended frequently and that his family life was a current stressor.

The July 2010 VA examination report notes that the claims file, to include all medical records, was reviewed.  Mental status examination revealed that the Veteran was casually dressed.  He had unremarkable psychomotor activity and his speech was spontaneous and pressured.  He was cooperative, relaxed, and had a normal affect.  His mood was expansive.  He was noted to be living with his wife, who does not drive, and his grown daughter who never left home.  His stressors include a daughter going through a divorce, and another daughter who has been married several times, has three children and is unemployed.  The latter two daughters are always asking the Veteran for help.  This causes him so much stress that, at times, he has cried and has had passive suicidal ideation.  The examiner opined that the Veteran is codependent in his interactions with his family.  The examiner also stated that the Veteran is limited in his physical activity due to medical issues and that the Veteran expressed a decreased motivation to do things.  The examiner stated that the Veteran sustained successful employment for 25 years, and that the Veteran's current unemployment is related to retirement due to eligibility by age or duration of work, rather than due to his PTSD.  The examiner also stated that the Veteran continues to experience stress related to PTSD, but also due to significant family dysfunction, which is impacted by his codependent personality style.  The examiner stated that the Veteran's PTSD does not render him totally occupationally impaired.

With regard to whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability, the Board finds that they are not.  While the Veteran is in receipt of SSA disability benefits, due in part to his service-connected PTSD, he is not unemployable due to his PTSD acting alone or in concert with his service-connected scars.  In this regard, the SSA records show that his unemployability is due to several nonservice-connected disabilities as well, namely low back pain, possible disc herniation, neck pain, and obesity.  None of the evidence shows that the Veteran's scars, either alone or in concert with the PTSD, play a part whatsoever in the Veteran's employability.  Moreover, the psychological/psychiatric evaluations of record do not show that the PTSD is of sufficient severity to render him unemployable.  Importantly, the Veteran's PTSD is rated as 70 percent disabling.  This rating does not contemplate complete occupational impairment.

The only medical opinion on point, that of the July 2010 VA examiner, is against the claim.  The July 2010 VA examiner thoroughly reviewed the claims file and examined the Veteran.  The examiner opined that the Veteran's major stressors include his family life, which is of a codependent nature, and that his PTSD does not cause him to be unable to secure gainful employment.  The examiner stated that the Veteran's retirement in May 2004 was not mandated by his PTSD, and the PTSD has not rendered him totally occupationally impaired.  The Veteran has some physical limitations due to some medical problems; however, he is not unable to secure employment due to his PTSD.  The examiner pointed out that the Veteran successfully worked for 25 years and when he became eligible for retirement, he retired.  In sum, the examiner concluded that the Veteran's PTSD symptomatology is not severe enough to prevent the Veteran from working.

The Veteran has never submitted any medical evidence, nor does the medical evidence of record show, that his service-connected disabilities, either alone or in concert, render him unemployable.  Instead, the evidence shows that while the PTSD may have a frequent, moderate effect on his employability, neither it, nor his scars renders him unemployable.  In fact, at the September 2005 VA examination (which was several months prior to the filing of the TDIU claim), the Veteran denied that his umemployment was in any way related to a mental health disorder.  A statement such as this one, which was not made in connection with the claim for TDIU is inherently more credible than the statements made in conjunction with the TDIU claim.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER


A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


